United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-2176
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the District of
                                         * North Dakota.
Chase Alone Iron Eyes,                   *
                                         *
             Appellant.                  *
                                    ___________

                              Submitted: February 12, 2004

                                   Filed: May 10, 2004 (Corrected: 05/12/04)
                                    ___________

Before MORRIS SHEPPARD ARNOLD, JOHN R. GIBSON, and RILEY, Circuit
      Judges.
                         ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

       After a jury found Chase Alone Iron Eyes guilty of possessing a stolen firearm
in violation of 18 U.S.C. § 922(j), the district court1 entered judgment on the verdict,
and Mr. Iron Eyes appealed. Mr. Iron Eyes contends that the district court erred in
refusing to give two jury instructions that he proffered, and in denying his motion to



      1
       The Honorable Patrick A. Conmy, United States District Judge for the District
of North Dakota.
dismiss the indictment based on governmental misconduct. For the reasons stated
below, we affirm his conviction.

                                            I.
       The police arrested Mr. Iron Eyes after observing him outside the home of Don
Borud carrying two rifle cases that contained Mr. Borud's firearms. About ten
minutes earlier, Mr. Borud had returned home to find part of his front door kicked in
and called the police because he feared that intruders might still be inside. The police
responded quickly and subdued the defendant, whom they saw peeking around the
corner of the house. Mr. Iron Eyes maintains that he was heavily intoxicated and was
there only to help a young woman named Nicole, whom he had recently met, move
some items from the house. The police did not find any "Nicole" nor could she be
located before Mr. Iron Eyes's trial, and there was evidence that no one named Nicole
lived in or stored items at the Borud residence.

      At trial, Mr. Iron Eyes testified that while out drinking with friends he agreed
to help Nicole move some items and that he went with her to a house in what he
presumed was her car. According to Mr. Iron Eyes, once they were inside the house
Nicole handed him what he believed were two suitcases, and she left the house.
Thirty seconds to a minute and a half later, he maintained, he left the house to find
her, and the police arrested him. The two "suitcases" were actually rifle cases
containing Mr. Borud's guns. The government offered evidence that the police had
been observing the house for at least eight minutes and did not see anyone else near
it.

                                           II.
       A conviction under § 922(j), as relevant, requires proof that a defendant
possessed a stolen firearm "knowing or having reasonable cause to believe that the
firearm ... was stolen." The gist of Mr. Iron Eyes's defense at trial was that he did not
think that the guns were stolen because he thought that the rifle cases were suitcases

                                          -2-
that belonged to Nicole who had given him permission to have them. He therefore
contends that the district court erred by refusing to instruct the jury on the law of
mistake of fact.

       A defendant is entitled to have an instruction to the jury on his or her theory
of the case if sufficient evidence was introduced at trial to support the instruction and
a proper request for it was made. See United States v. Prieskorn, 658 F.2d 631, 636
(8th Cir. 1981). A "proper request" must set forth a correct statement of the law. Id.
Mr. Iron Eyes offered two instructions on mistake of fact: one that defined it and
another that addressed the burden of proof. We address each of them in turn.

                                           A.
       The first proffered instruction stated, in part, that a "genuinely held mistake of
fact may negate a required mental intent to commit a crime, even though such belief
was unreasonable as measured by the objective standard of a hypothetical reasonable
person." The government argues that this instruction did not correctly state the law
applicable to the charge against Mr. Iron Eyes. We disagree with the government, but
we hold nevertheless that it was not error in the instant circumstances to refuse the
instruction.

        A defendant's evidence of mistake of fact may cast doubt on whether he or she
had the mental state required for the commission of a particular crime. See United
States v. Goodwin, 440 F.2d 1152, 1156 (3d Cir. 1971). The parties spent a
considerable amount of space in their briefs on a supposed distinction between
specific intent and general intent crimes, and on the question of whether mistake of
fact is a valid defense to one type of crime but not the other. We do not think that it
is necessary to engage in this logomachy, or to categorize the crime involved here,
before we can resolve this case. The applicable principle is that if a defendant
reasonably though mistakenly believes facts that negate the mental state necessary for
conviction of the offense with which he or she has been charged, the crime simply has

                                          -3-
not been committed. See United States v. Quarrell, 310 F.3d 664, 675 (10th Cir.
2002). In this case, Mr. Iron Eyes maintains that his subjective mistake of fact was
reasonable for him because he was in an intoxicated state when he committed the acts
that formed the basis of his conviction.

       The statute under which Mr. Iron Eyes is charged, as we have already said,
makes criminal not only the possession of guns that the defendant knew were stolen,
but also the possession of guns that he had "reasonable cause to believe" were stolen.
18 U.S.C. § 922(j). At first glance, this might appear to allow the conviction of a
merely negligent defendant. The statute can be read two ways, however: It may be
read as requiring proof only that a defendant possessed a gun that the so-called
"reasonable person" would have believed was stolen in the circumstances of the case.
Cf. United States v. Prather, 205 F.3d 1265, 1271 (11th Cir. 2000), cert. denied,
531 U.S. 879 (2000). But the better reading, we believe, requires proof that a
defendant possessed a gun that it would have been reasonable for him or her, in
particular, to believe was stolen. See United States v. Saffo, 227 F.3d 1260, 1268-69
(10th Cir. 2000), cert. denied, 532 U.S. 974 (2001); see also Gorin v. United States,
312 U.S. 19, 27-28 (1941). The language of the statute itself supports this
construction: It criminalizes particular activities by "any person ... having reasonable
cause to believe that the firearm ... was stolen." 18 U.S.C. § 922(j). Thus, what is
relevant under the statute is whether the defendant's mistake was reasonable for him,
and so Mr. Iron Eyes's proffered instruction correctly stated the law.

       With respect to the scienter element of the offense, the jury was instructed that
in order to convict it must find that "Iron Eyes knew or had reasonable cause to
believe the firearm was stolen." Other Courts of Appeals require that juries be
specifically instructed on the definition of the words "knowingly" or "knowing" that
are contained in some criminal statutes. See, e.g., United States v. Delgado, 357 F.3d
1061, 1066 (9th Cir. 2004); 1-3A Modern Federal Jury Instructions - Criminal,
¶ 3A.01 (2003). In our circuit, however, a trial judge is not required to give the jury

                                          -4-
such a definition because the definition is "a matter of common knowledge," see, e.g.,
United States v. Brown, 33 F.3d 1014, 1017 (8th Cir. 1994).

       When a defendant presents evidence of a mistake of fact and, as here, proffers
a jury instruction that accurately states the law on that issue, perhaps it might be the
better practice to give the instruction to ensure that the jury understands exactly how
subjective mistakes of fact can negate the mental state required for conviction.
Cf. United States v. Sinskey, 119 F.3d 712, 715 (8th Cir. 1997); United States v.
Mercer, 853 F.2d 630, 633 (8th Cir. 1988), cert. denied, 488 U.S. 996 (1988),
490 U.S. 1110 (1989). But the instruction that the trial court gave was an adequate
statement of the applicable law. The jury was also instructed, moreover, that
Mr. Iron Eyes's intoxication was something that could be considered "in determining
whether or not [Mr. Iron Eyes] did have knowledge or a reasonable belief the firearm
was stolen."

       There is no requirement that a trial court "instruct with the specificity or in the
language defense counsel desired," United States v. Bartlett, 856 F.2d 1071, 1083
(8th Cir. 1988). The instructions given, taken as a whole, adequately informed the
jury about how Mr. Iron Eyes's mistake-of-fact evidence, if believed, would disprove
the mens rea element of the crime with which he was charged. See id. at 1082.
Mr. Iron Eyes's counsel was allowed to argue to the jury that his client thought the
guns were Nicole's and that his client's intoxication rendered him incapable of
knowing that he possessed stolen guns, and we are confident that the jury understood
what the law was. The jury simply rejected Mr. Iron Eyes's defense on the facts.

                                         B.
      With respect to the burden-of-proof instruction, Mr. Iron Eyes's position is
likewise without merit. The proffered instruction stated that the government bore the
burden of proving beyond a reasonable doubt not only the elements of the crime



                                           -5-
charged but also "as an additional element" that Mr. "Iron Eyes was not mistaken as
to the facts." That is not the law. See Goodwin, 440 F.2d at 1156.

       The government had the burden of proving the scienter element of the offense
charged here, and if it has done that it has necessarily proved that Mr. Iron Eyes was
not laboring under any mistake of fact that would render his actions innocent. The
fact that Mr. Iron Eyes testified that he was mistaken does not require the government
to shoulder any additional burden. If the government fears that evidence of mistake
of fact has created a reasonable doubt about a defendant's guilt, it is certainly in its
interest to present further evidence of knowledge, if it has any, to reduce the doubt.
But the jury does not have to believe a defendant's testimony and a conviction will
stand if there was evidence in the record to support a finding of the elements of the
crime beyond a reasonable doubt. There was certainly sufficient evidence in this
case.

                                         III.
       Mr. Iron Eyes next argues that it was error to refuse an instruction that stated
that the government must prove beyond a reasonable doubt that he was not
intoxicated at the time the crime occurred. This argument, like Mr. Iron Eyes's
argument for a burden-shifting instruction with respect to mistakes of fact, lacks
merit.

       As we have already indicated, the trial court gave an instruction that correctly
explained that "evidence that the defendant acted while under the influence of alcohol
may be considered ... in determining whether or not [Mr. Iron Eyes] did in fact have
knowledge or a reasonable belief the firearm was stolen." But evidence of
intoxication does not in any way change the prosecution's burden. The prosecution
still must prove only the elements of the offense, including the necessary mens rea,
beyond a reasonable doubt. The intoxication evidence could (but does not necessarily
have to) create a reasonable doubt about whether the defendant possessed the

                                          -6-
necessary mens rea. If Mr. Iron Eyes did not possess the necessary mens rea because
he was intoxicated, he simply did not commit the crime. Evidence of Mr. Iron Eyes's
intoxication could not and did not create an additional matter that the government had
to prove beyond a reasonable doubt.

                                          IV.
       Mr. Iron Eyes also asserts that the district court erred in denying his motion to
dismiss the indictment for governmental misconduct. He argues that his due process
rights were violated because the police allowed Mr. Borud to destroy evidence that
could have substantiated Nicole's presence at the house. The day after the police
arrested Mr. Iron Eyes, Mr. Borud notified them that he had discovered that someone
had urinated on his bed. Mr. Borud wanted to dispose of the mattress but called the
police to make sure that they did not want or need it for the trial. The police officer
told Mr. Borud to "go ahead" and dispose of it, and Mr. Borud threw the mattress
away, along with the bedding, without any tests being performed on either.

       A due process violation occurs whenever the government "suppresses or fails
to disclose material exculpatory evidence." Illinois v. Fisher, 124 S. Ct. 1200, 1202
(2004) (per curiam) (citing Brady v. Maryland, 373 U.S. 83 (1963)). In contrast, "the
failure to preserve ... 'potentially useful evidence' does not violate due process 'unless
a criminal defendant can show bad faith on the part of the police.' " Id. (quoting
Arizona v. Youngblood, 488 U.S. 51, 58 (1988)) (emphasis added in Fisher); United
States v. Boswell, 270 F.3d 1200, 1207 (8th Cir. 2001), cert. denied, 535 U.S. 990
(2002). Mr. Iron Eyes argues that the destroyed evidence was potentially useful
because if tests had been conducted on it the results might have shown that a woman
had been in the home. But the record in this case shows that, at most, the police acted
negligently in allowing Mr. Borud to destroy the mattress; there was no evidence of
bad faith. Mr. Iron Eyes's due process rights were thus not violated by the officers'
failure to preserve the mattress and bedding. See Youngblood, 488 U.S. at 57-58;



                                           -7-
United States v. Chandler, 66 F.3d 1460, 1467 (8th Cir. 1995). There is no error
here.

       Finally, Mr. Iron Eyes argues that even if the destruction of evidence did not
violate his due process rights, it was error for the district court to refuse to instruct the
jury that it could draw adverse inferences from the police's acquiescence to the
destruction of the mattress. We disagree. The record is insufficient in this case to
support an inference that the police acted improperly in allowing the mattress to be
destroyed.
                                           IV.
       We affirm the conviction for the reasons stated.
                        ______________________________




                                            -8-